   Case: 4:19-cv-00911-JAR Doc. #: 1 Filed: 04/12/19 Page: 1 of 10 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

STEPHEN THOMPSON                 )
                                 )                     COMPLAINT
               Plaintiff,        )
v.                               )                     Case No.: 4:19-cv-911
                                 )
WAKEFIELD & ASSOCIATES, INC.     )
                                 )                     JURY TRIAL DEMANDED
                                 )
and                              )
                                 )
THE WASHINGTON UNIVERSITY D/B/A )
WASHINGTON UNIVERSITY PHYSICIANS )
                                 )
               Defendants.       )

                             COMPLAINT AND JURY DEMAND

       COMES NOW, Plaintiff Stephen Thompson, by and through the undersigned counsel, and

for his Complaint against Defendants, Wakefield and Associates, Inc. and The Washington

University d/b/a Washington University Physicians under the Fair Debt Collection Practices Act, 15

U.S.C. § 1692, et seq. (“FDCPA”) and the Missouri Merchandising Practices Act, Missouri Revised

Statutes §407.010, et seq. (“MMPA”), states as follows:

                                         JURISDICTION

       1.      This court has jurisdiction of the federal claim under 15 U.S.C. § 1692k(d).

       2.      This court has supplemental jurisdiction of the state claim under 18 U.S.C. § 1367(a).

       3.      Venue is proper because the acts and transactions occurred here, Plaintiff resides

here, and Defendants transacts business here.

                                            STANDING

       4.      Plaintiff has a congressionally defined right to receive all communications from a

debt collector free from any misrepresentations and false threats.

       5.      Defendants attempted to collect an alleged debt that had been discharged in


                                                  1
   Case: 4:19-cv-00911-JAR Doc. #: 1 Filed: 04/12/19 Page: 2 of 10 PageID #: 2



bankruptcy.

        6.      Plaintiff has thus suffered an injury as a result of Defendants’ conduct, giving rise to

standing before this Court. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1544 (2016), quoting Lujan v.

Defenders of Wildlife, 504 U.S. 555, 580 (1992) (Congress has the power to define injuries and

articulate chains of causation that will give rise to a case or controversy where none existed before.);

Bellwood v. Dwivedi, 895 F. 2d 1521, 1526-27 (7th Cir. 1990) (“Congress can create new

substantive rights, such as a right to be free from misrepresentations, and if that right is invaded the

holder of the right can sue without running afoul of Article III, even if he incurs no other injury[.]”).


        7.      “Without the protections of the FDCPA, Congress determined, the ‘[e]xisting laws

and procedures for redressing these injuries are inadequate to protect consumers.’” Lane v. Bayview

Loan Servicing, LLC, No. 15 C 10446, 2016 WL 3671467, at *3 (N.D. Ill. July 11, 2016)(quoting 15

U.S.C. § 1692(b)). Thus, a failure to honor a consumer’s right under the FDCPA constitutes an

injury in fact for Article III standing. See id. at *3 (holding that a consumer “has alleged a

sufficiently concrete injury because he alleges that [Defendant] denied him the right to information

due to him under the FDCPA.”); see also Church v. Accretive Health, Inc., No. 15-15708, 2016 WL

3611543, at *3 (11th Cir. July 6, 2016) (holding that consumer’s § 1692g claim was sufficiently

concrete to satisfy injury-in-fact requirement).

        8.      “[E]ven though actual monetary harm is a sufficient condition to show concrete

harm, it is not a necessary condition.” Lane, 2016 WL 3671467 at *4.

                                                 PARTIES

        9.      Plaintiff, Stephen Thompson (hereafter “Plaintiff”), is a natural person currently

residing in St. Louis City, State of Missouri.

        10.     Plaintiff is a “consumer” within the meaning of the Fair Debt Collection Practices

Act.


                                                    2
   Case: 4:19-cv-00911-JAR Doc. #: 1 Filed: 04/12/19 Page: 3 of 10 PageID #: 3



        11.     Wakefield & Associates, Inc. (hereafter “Defendant Wakefield”), is a Colorado

registered corporation doing business in the State of Missouri that acts as a debt collector, as defined

by § 1692a of the FDCPA, because it regularly uses the mails and/or telephone to collect, or attempt

to collect, delinquent consumer debts, including delinquent consumer debts in St. Louis City,

Missouri. In fact, Defendant was acting as a debt collector as to the debt it attempted to collect from

Plaintiff. Defendant can be served at its registered agents, Ryan E. Boettcher, 10800 E. Bethany

Drive, Suite 450, Aurora, CO 80014.

        12.     Defendant, The Washington University d/b/a Washington University Physicians

(hereafter “Defendant WASH U”), is a Missouri registered corporation doing business in the State

of Missouri, and it may be served with process at its principal place of business located at One

Brookings Drive, St. Louis, MO 63130.

                                    FACTUAL ALLEGATIONS

        13.     Between August 2017 and November 2017, Plaintiff visited Barnes-Jewish Hospital

and received medical services from Defendant WASH U.

        14.     Plaintiff was seeking treatment for injuries sustained during a car accident, which

caused personal injuries to Plaintiff.

        15.     Defendant WASH U billed Plaintiff $9,233.99 for Plaintiff’s outstanding balance for

the medical services (Exhibit A).

        16.     On June 27, 2018, Plaintiff’s attorney sent correspondence on behalf of Plaintiff to

Defendant WASH U. The correspondence requested a 60% settlement of Plaintiff outstanding

balance of $9,233.99. Plaintiff’s proposed paying Defendant WASH U $3,693.60 as payment in full

of Plaintiff’s account with Defendant WASH U. See Exhibit B

        17.     On August 17, 2018, Defendant WASH U accepted Plaintiff’s settlement offer of

$3,693.60 as payment in full and signed off on the settlement. See Exhibit B.



                                                   3
   Case: 4:19-cv-00911-JAR Doc. #: 1 Filed: 04/12/19 Page: 4 of 10 PageID #: 4



        18.       Plaintiff sent payment of $3,693.60 to Defendant WASH U. On November 21, 2018,

Defendant WASH U cashed said payment (Exhibit C).

        19.       On April 3, 2019, Defendant Wakefield sent correspondence on behalf of Defendant

WASH U stating defendant owed $5,146.29. See Exhibit D.

        20.       Both Defendants knew, or should have known, that the debt they were attempting to

collect was not valid and that they were making a false representation of the character, amount, or

legal status of the debt.

        21.       All of Defendants’ collection actions at issue occurred within one year of the date of

this Complaint.

        22.       Defendant’s collection communications are to be interpreted under the

“unsophisticated consumer” standard. See, Duffy v. Landberg, 215 F.3d 871, 873 (8th Cir. 2000).

        23.       Defendants’ communications regarding this alleged debt were materially false,

deceptive, and misleading.

        24.       Under the “least sophisticated consumer” standard, a gullible and naïve consumer

would easily be confused as to whether or not they actually owed the alleged debt based on

Defendants’ collection efforts.

        25.       Defendants’ collection efforts only served to confuse and mislead the consumer.

        26.       Defendant WASH U exercised control over Defendant WAKEFIELD’s conduct

and attempts to collect the alleged debt. See Pollice v. National Tax Funding, L.P., 225 F.3d 379, 404

(3d Cir. 2000); Okyere v. Palisades Collection, LLC, 961 F. Supp. 2d 508 (S.D.N.Y. 2013); See also,

e.g., Plummer, 66 F. Supp. 3d at 493; Fritz v. Resurgent Cap. Servs., LP, 955 F. Supp. 2d 163, 177

(S.D.N.Y. 2013).[6]; Clark v. Capital Credit & Collection Services, Inc., 460 F.3d 1162, 1173 (9th Cir.

2006); Bodur v. Palisades Collection, LLC, 829 F. Supp. 2d 246, 259 (S.D.N.Y. 2011). See also, e.g.,

Nichols v. Niagara Credit Recovery, Inc., No. 12-cv-1068, 2013 WL 1899947, at *5 (N.D.N.Y. May



                                                    4
   Case: 4:19-cv-00911-JAR Doc. #: 1 Filed: 04/12/19 Page: 5 of 10 PageID #: 5



7, 2013); Sanchez v. Abderrahman, No. 10 Civ. 3641, 2013 WL 8170157, at *6 (E.D.N.Y. July 24,

2013).

         27.     Defendant WASH U is vicariously liable for Defendant Wakefield’s actions as they

had agency over determining the amount of the alleged debt that the debt collector, Defendant

Wakefield, was allowed to attempt to collect on their behalf.

         28.     Defendant Wakefield would not legally be allowed to collect a certain amount on

behalf of the hospital if Defendant WASH U had not in fact given them approval or agency to act

on their behalf to collect the amount the hospital gave them permission to collect.

         29.     Upon information and belief, Defendant WASH U gave Defendant Wakefield the

green light, and thus agency, to attempt to collect an invalid amount.

         30.     It is undisputed that the alleged debt Defendant Wakefield attempted to collect from

Plaintiff in this matter was an invalid debt as the debt had been satisfied.

COUNT I: Violations Of § 1692e Of The FDCPA – False Representation Of The Character,
                    Amount, or Legal Status of The Alleged Debt

         31.     Plaintiff incorporates by reference all other paragraphs of this Petition as if fully

stated herein.

         32.     Section 1692e of the FDCPA prohibits a debt collector from using any false,

deceptive, or misleading representation or means in connection with the collection of any debt,

including, but not limited to, the false representation of the character, amount, or legal status of any

debt. See, 15 U.S.C. § 1692e(2).

         33.     Defendants, through its collection efforts on a fraudulent, disputed debt, used false

representations of the character, amount, or legal status of the alleged debt.

         34.     Defendants’ collection efforts only serve to confuse and mislead the consumer.

         35.     Defendants’ collection efforts were materially false, misleading, and deceptive.




                                                    5
   Case: 4:19-cv-00911-JAR Doc. #: 1 Filed: 04/12/19 Page: 6 of 10 PageID #: 6



          36.    Defendants’ violation of § 1692e(2) of the FDCPA renders it liable for actual and

statutory damages, costs, and reasonable attorneys’ fees. See, 15 U.S.C. § 1692k.

                                      PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, Stephen Thompson, prays that this Court:

          A.     Declare that Defendants’ debt collection actions violate the FDCPA;

          B.     Enter judgment in favor of Plaintiff Stephen Thompson, and against Defendants, for

actual and statutory damages, costs, and reasonable attorneys’ fees as provided by § 1692k(a) of the

FDCPA; and

          C.     Grant other such further relief as deemed just and proper.

 COUNT II: Violations Of § 1692d, 1692e, & 1692f Of The FDCPA – Harassment or Abuse,
                False or Misleading Representation, & Unfair Practices

          37.    Plaintiff incorporates by reference all other paragraphs of this Petition as if fully

stated herein.

          38.    Section 1692d prohibits any debt collector from engaging in any conduct the natural

consequence of which is to harass, oppress, or abuse any person in connection with the collection of

a debt.

          39.    Defendants’ communications with Plaintiff were meant to shame, embarrass, and

harass Plaintiff by misrepresenting the alleged debts status.

          40.    Section 1692e prohibits the use of any false, deceptive, or misleading representation

or means in connection with the collection of any debt.

          41.    Defendants’ communications with Plaintiff were deceptive and misleading.

          42.    Defendants’ collection activities violate 15 U.S.C. § 1692e(5), which prohibits the

threat to take any action that cannot legally be taken or that is not intended to be taken.

                                      PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, Stephen Thompson, prays that this Court:

                                                   6
   Case: 4:19-cv-00911-JAR Doc. #: 1 Filed: 04/12/19 Page: 7 of 10 PageID #: 7



        A.       Declare that Defendants’ debt collection actions violate the FDCPA;

        B.       Enter judgment in favor of Plaintiff Stephen Thompson, and against Defendants, for

actual and statutory damages, costs, and reasonable attorneys’ fees as provided by § 1692k(a) of the

FDCPA; and

        C.       Grant other such further relief as deemed just and proper.

       COUNT III: VIOLATIONS OF THE MISSOURI MERCHANDISING AND
                             PRACTICES ACT

        43.      Plaintiff repeats and re-alleges paragraphs 1 through 42 as fully set forth herein.

        44.      Plaintiff brings this cause of action as a consumer pursuant to Missouri Revised

Statute § 407.025 and 15 CSR 60-8.020.  

        45.      Defendants violated § 407.025 and 15 CSR 60-8.020 by engaging in an unfair and

deceptive act or practice by using fraud, deception, and misrepresentation in its attempt to collect

from Plaintiff an alleged debt they knew or should have known was not valid and that they were

making a false representation of the character, amount, or legal status of the debt.

        46.      Defendants’ collection attempt represents the use of deception, fraud, and false

pretense in an attempt to collect a debt because it was not collectable at the time of its collection

efforts against Plaintiff.

        47.      Defendants’ collection efforts were undertaken with knowledge of the invalid

amount. It was unfair to Plaintiff because the subject debt was not collectible as a matter of law.

        48.      Defendants’ fraudulent attempt to collect an invalid alleged debt constitutes

deception and unfairness in regards to its collection attempts upon Plaintiff.

        49.      Defendants’ confusing and deceptive collection efforts directed at Plaintiff

demonstrates that Defendants regularly engages in such practices designed to mislead debtors.

        50.      The MMPA was designed to protect consumers from the unfair and deceptive acts



                                                    7
   Case: 4:19-cv-00911-JAR Doc. #: 1 Filed: 04/12/19 Page: 8 of 10 PageID #: 8



committed by Defendants.

           51.   Defendants’ misrepresentations are unlawful, contradicting the intent of MMPA.

           52.   As a direct and proximate result of defendant’s deception, fraud, false pretense,

misrepresentation, unfair practices and concealment, Plaintiff was induced to and did pay the

statutory lien amount.

           53.   Plaintiff paid $3,693.60 to Defendant WASH U.

           54.   Defendants intended for Plaintiff to rely on its misrepresentations by using

collection efforts intended to induce additional payment on an uncollectable debt.

           55.   It was unfair for Defendants to mislead Plaintiff into believing that he was presently

obligated to make payment on the subject debt, when he was not.

           56.   It was unfair for Defendants to seek to collect the subject debt from Plaintiff

through its misleading collection efforts.

           57.   Defendants intended that Plaintiff rely on its misrepresentation and Plaintiff did in

fact rely on Defendants’ misrepresentation as he was led to believe that he owed an amount that was

invalid.

           58.   Defendants’ demand was unfair and deceptive because it was systematically

calculated to mislead Plaintiff into believing the subject debt was still owed, when in fact the subject

debt was invalid.

           59.   Plaintiff is entitled to relief pursuant under the MMPA for the following reasons:

                    a. Plaintiff has suffered actual damages in the form of $3,693.60, damaged

                         credit report, emotional distress and time spent consulting with his attorneys

                         as a result of Defendants’ unlawful collection practice.  

                    b. An award of punitive damages is appropriate because Defendants’ conduct

                          was outrageous, willful and wanton, showed reckless disregard for the


                                                    8
   Case: 4:19-cv-00911-JAR Doc. #: 1 Filed: 04/12/19 Page: 9 of 10 PageID #: 9



                        Plaintiff’s rights, and Plaintiff had no choice but to submit to the billing

                        statement.

       WHEREFORE, Plaintiff, Stephen Thompson, respectfully requests that this Honorable

Court enter judgment in his favor as follows:

             A. Declaring that the practices complained of herein are unlawful and violate the

                aforementioned statute;

             B. Awarding Plaintiff punitive damages, in an amount to be determined at trial, for the

                underlying violations;  

             C. Ordering the deletion of adverse credit reporting, if any, related to the debt;  

             D. Awarding Plaintiff’s costs and reasonable attorney fees pursuant to the MMPA; 

             E. Awarding any other relief as this Honorable Court deems just and appropriate.  

                                           JURY DEMAND

       60.      Plaintiff demands a trial by jury on all Counts so triable.




                                                    9
 Case: 4:19-cv-00911-JAR Doc. #: 1 Filed: 04/12/19 Page: 10 of 10 PageID #: 10



Dated: April 12, 2019
                                           Respectfully Submitted,


                                           HALVORSEN KLOTE

                                           /s/ Gregory M. Klote
                                    By:    ________________________

                                           Gregory M. Klote, #66888
                                           Joel S. Halvorsen, #67032
                                           Gregory S. Motil, #67184
                                           680 Craig Road
                                           Suite 104
                                           St. Louis, MO 63141
                                           P: (314) 451-1314
                                           F: (314) 787-4323
                                           greg@hklawstl.com
                                           joel@hklawstl.com
                                           gmotil@hklawstl.com
                                           Attorneys for Plaintiff




                                      10
